       Case 4:20-cv-00335-SHR Document 36 Filed 12/10/20 Page 1 of 3



 1   Daniel C. Barr (#010149)
     Janet M. Howe (#034615)
 2   PERKINS COIE LLP
     2901 North Central Avenue, Suite 2000
 3   Phoenix, Arizona 85012-2788
     Telephone: 602.351.8000
 4   Facsimile: 602.648.7000
     Email:      DBarr@perkinscoie.com
 5               JHowe@perkinscoie.com
                 DocketPHX@perkinscoie.com
 6
     Brent P. Ray (admitted pro hac vice)
 7   Andrew J. Chinsky (admitted pro hac vice)
     KING & SPALDING LLP
 8   353 N. Clark Street, 12th Floor
     Chicago, Illinois 60654
 9   T: +1 312 995 6333
     F: +1 312 995 6330
10   Email:       bray@kslaw.com
                  achinsky@kslaw.com
11
     Attorneys for Plaintiffs and the Class
12   (Additional Counsel on Signature Page)
13
                               UNITED STATES DISTRICT COURT
14
                                        DISTRICT OF ARIZONA
15
16   D.H., by and through his mother, Janice               No. CV-20-00335-TUC-SHR
     Hennessy-Waller, and John Doe, by his
17   guardian and next friend, Susan Doe, on behalf
     of themselves and all others similarly situated,      NOTICE OF SERVICE OF
18                                                         DISCOVERY
                          Plaintiffs,
19
            v.
20
     Jami Snyder, Director of the Arizona Health
21   Care Cost Containment System, in her official
     capacity,
22
                          Defendant.
23
24          PLEASE TAKE NOTICE that on December 10, 2020, Plaintiffs served via first class

25   mail and email the following discovery on counsel for Defendant:

26          Plaintiffs’ Requests For Production of Documents, Set One

27          Plaintiffs’ First Set of Interrogatories to Defendant

28
       Case 4:20-cv-00335-SHR Document 36 Filed 12/10/20 Page 2 of 3



 1
     Dated: December 10, 2020       PERKINS COIE LLP
 2
 3                                  By: /s/ Daniel C. Barr
                                        Daniel C. Barr (#010149)
 4                                      Janet M. Howe (#034615)
                                        2901 North Central Avenue, Suite 2000
 5                                      Phoenix, Arizona 85012-2788
                                        DBarr@perkinscoie.com
 6                                      JHowe@perkinscoie.com
 7                                  Brent P. Ray (admitted pro hac vice)
                                    Andrew J. Chinsky (admitted pro hac vice)
 8                                  KING & SPALDING LLP
                                    353 N. Clark Street, 12th Floor
 9                                  Chicago, Illinois 60654
                                    T: +1 312 995 6333
10                                  F: +1 312 995 6330
                                    Email:      bray@kslaw.com
11                                              achinsky@kslaw.com
12                                  Asaf Orr (admitted pro hac vice)
                                    NATIONAL CENTER FOR LESBIAN RIGHTS
13                                  870 Market Street, Suite 370
                                    San Francisco, CA 94102
14                                  T: +1 415 392 6257
                                    F: +1 415 392 8442
15                                  Email:     aorr@nclrights.org
16                                  Abigail K. Coursolle (admitted pro hac vice)
                                    Catherine McKee (admitted pro hac vice)
17                                  NATIONAL HEALTH LAW PROGRAM
                                    3701 Wilshire Boulevard, Suite 750
18                                  Los Angeles, CA 90010
                                    T: +1 310 204 6010
19                                  Email:     coursolle@healthlaw.org
                                               mckee@healthlaw.org
20
                                    Attorneys for Plaintiffs and the Class
21
22
23
24
25
26
27
28

                                          -2-
        Case 4:20-cv-00335-SHR Document 36 Filed 12/10/20 Page 3 of 3



 1                                  CERTIFICATE OF SERVICE
 2            I hereby certify that on December 10, 2020, I electronically transmitted the attached
 3   documents to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to the following CM/ECF registrants:
 5   Logan T. Johnston
 6   JOHNSTON LAW OFFICES, P.L.C.
     14040 N. Cave Creek Rd., Suite 309
 7   Phoenix, Arizona 85022
     ltjohnston@live.com
 8
 9   David Barton
     Kathryn Hackett King
10   BURNSBARTON PLC
     2201 E. Camelback Road, Suite 360
11
     Phoenix, AZ 85016
12   david@burnsbarton.com
     kate@burnsbarton.com
13
14   Attorneys for Defendant

15
     s/ Marie van Olffen
16
     138410-0001/150455820.1
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -3-
